Citation Nr: 1127877	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-35 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Daniel R. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana, which denied the Veteran's claim of entitlement to service connection for bilateral pes planus. 

In April 2009, a Travel Board hearing was held before a Veterans Law Judge at the Indianapolis RO.  A transcript of that proceeding has been associated with the claims folder.  That Judge is no longer with the Board.  Under VA regulations, a claimant is entitled to have a final determination of his or her claim made by the Veteran's Law Judge who conducted the hearing.  38 C.F.R. § 20.707.  In March 2010, correspondence was sent to the Veteran inquiring whether he desired a new hearing.  In April 2010, the Veteran responded that he did not wish to testify at a new hearing.  Accordingly, the Board will proceed with adjudication of his appeal.  

The Board has previously considered this appeal.  In September 2009, it remanded the Veteran's claim for further development, specifically, to allow him to undergo a VA examination and obtain a medical opinion regarding his claimed disability.  The Veteran was afforded VA examinations in November 2009 and January 2010, and in February 2010, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  

In May 2010, the Board denied the appellant's claim.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the "Court"), arguing that the Board failed to provide sufficient reasons or bases to support its decision and that it misapplied the VA regulation that applies to pre-existing disorders not noted upon entry into service.  In December 2010, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the Board's May 2010 decision, and that it remand the case for further development and readjudication.  In December 2010, the Court granted the parties' Joint Motion, vacated the Board's December 2010 decision, and remanded the case to the Board for compliance with the directives that were specified by the Court.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks service connection for bilateral pes planus (flat feet), which he claims developed during basic training.  Alternatively, he contends that the condition pre-existed service, but was aggravated as a result of the extensive marching and running he was required to perform during basic training.  See Board hearing transcript, April 2009.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2010).  Only those conditions recorded in examination reports can be considered as "noted,"  38 C.F.R. § 3.304(b) (2010), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that (1) the disease or injury existed prior to service, and (2) that the pre-existing disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  

Although, as noted above, the Veteran has been provided two VA examinations to obtain an opinion regarding the etiology of his bilateral pes planus, the Board concludes that the evidence of record is not sufficient upon which to base a decision.  Specifically, review of the January 2010 examination reveals that, although the VA examiner opined that the Veteran's pre-existing bilateral pes planus was not aggravated by military service, he did not provide an opinion regarding whether an increase in disability was due to the natural progression of the pre-existing condition.  

In this regard, the Court has held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that an additional disability examination is needed before the claim can be considered.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who performed the January 2010 examination (only if he is available).  The examiner should specifically address (1) whether the Veteran's pes planus pre-existed service; if so (2) whether there was an increase in the Veteran's pes planus disability during service; and, if so, (3) whether the increase in disability was due to the natural progress of the pre-existing condition.  The examiner must note that the November 2009 examination report was reviewed, and, in light of the contrary opinion in the January 2010 examination report regarding aggravation, must provide an explanation for his variant conclusion in the January 2010 examination report.  A complete rationale for all opinions expressed, as well as a discussion of the medical principles involved, must be provided.

2.  If the clinician who performed the January 2010 examination is not available, the claims folder must be referred to another examiner, who, after a complete review of the claims folder, including the November 2009 and January 2010 examination reports, must provide an opinion regarding whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that (1) the Veteran's pes planus pre-existed service; if so, (2) whether there was an increase in the Veteran's pes planus disability during service; and, if so, (3) whether the increase in disability was due to the natural progress of the pre-existing.  The examination report should also include a discussion of the findings of the previous VA examination reports and how such findings relate to this examiner's opinion.  A complete rationale for all opinions expressed, as well as a discussion of the medical principles involved, must be provided.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

